Exhibit IN THE CIRCUIT COURT OF THE FOURTH JUDICIAL CIRCUIT OF THE STATE OF FLORIDA, IN AND FOR DUVAL COUNTY CIVIL DIVISION LOUIS STEGER, on behalf of himself and all others similarly situated, Plaintiff, v. MICHAEL J. WARD, DONNA M.ALVARADO, ELIZABETH E. BAILEY, JOHN B. BREAUX, STEVEN T. HALVERSON, EDWARD J. KELLY, III, ROBERT D. KUNISCH, SOUTHWOOD J.MORCOTT, DAVID M. RATCLIFFE,DR. WILLIAM C. RICHARDSON,FRANK S. ROYAL, M.D. andDONALD J. SHEPARD, Defendants, No. 2008-CA-007230-XXXX-MA DIVISION CV-B CLASS REPRESENTATION JURY TRIAL DEMANDED CLASS ACTION COMPLAINT Plaintiff Louis Steger, by and through the undersigned attorneys, individually and on behalf of all others similarly situated, alleges upon his own personal knowledge, and upon information and belief as to all other matters, based upon, inter alia, the investigation conducted by and through Plaintiff’s attorneys, which included, among other things, a review of Securities and Exchange Commission (“SEC”) filings, news reports, press releases, and other publicly available documents regarding CSX Corporation (“CSX” and the “Company”), as follows: NATURE OF THE ACTION 1.Plaintiff brings this class action against the members of the Board of Directors (the “Board”) of CSX for breaching their fiduciary duties in connection with their solicitation of 1 votes at the 2008 annual meeting of CSX shareholders (the “2008 Shareholder Meeting”), which is scheduled to be held on June 28, 2008. 2.Since 2007, certain shareholders of CSX, including The Children’s Investment Fund and 3G Capital Partners (collectively, the “Dissident Shareholders”), have attempted to reform the Company’s corporate governance practices. Specifically, in 2007 the Dissident Shareholders made a proposal that the Board amend the by-laws of CSX to permit shareholders to call special shareholder meetings in order to discuss and make changes to, among other things, the composition of the Board (the “2007 Proposal”). The 2007 Proposal was put to a shareholder vote at the 2007 annual shareholder meeting on May 2, 2007 and was approved by a margin of 2 to 1. 3.The Board improperly declined to implement the 2007 Proposal and enacted its own by-law amendment on February 4, 2008 (the “February 2008 Amendment”), which the
